EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Luke H. MacDonald on May 20, 2022.

The application has been amended as follows: 
In the claims:
Amend claim 50, line 1 from “The method of claim 49” to “The method of claim 39”.


Reasons for Allowance
Claims 35, 37-41, 44-45 and 47-51 (renumbered 1-13) are allowed.
The following is an examiner’s statement of reasons for allowance: Pommier is taken to be the closest prior art. For the configuration set out in the prior Office action dated October 26, 2021, Pommier teaches that the entire crown swings to form an angle gamma of a few degrees (column 4, lines 23-26). Accordingly, for that configuration, the predetermined angle and the camber angle would be different by a few degrees, and for such small angles, such a difference is taken to fall outside of the claimed “substantially equal” relationship, as in the context of claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	May 20, 2022

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749